Citation Nr: 0828421	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-31 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for heart disease.  

2.	Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	Chronic heart disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	A chronic prostate disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	Prostate cancer has not been demonstrated.  


CONCLUSIONS OF LAW

1.	Chronic heart disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.	A chronic prostate disorder was neither incurred in nor 
aggravated by service nor may prostate cancer be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In a May 2006 letter, the veteran was provided with all 
necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  In view of pertinent 
findings in service or for years thereafter, a VA examination 
is not indicated as part of the development to be undertaken 
in this case.

The veteran is claiming service connection for chronic heart 
disease and a chronic prostate disorder that he believes are 
related to service.  Regarding his prostate disorder, he 
points out that he served in the Republic of Vietnam while on 
active duty.  The Board has reviewed the entire evidence of 
record, including the service treatment records and records 
from several private physicians who have treated the veteran 
over the years, and can find no basis for the establishment 
of service connection for the two disorders.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2001).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) (2001) are met, even if 
there is no record of such disease during service.  These 
include prostate cancer.  38 C.F.R. § 3.309(e) (2001).  Aside 
from these presumptive provisions, service connection might 
be established by satisfactory proof of direct service 
connection. See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).

The veteran's service treatment records do not show 
complaints or manifestations of prostate disease or of heart 
disease.  He did report burning on urination on one occasion 
in service, but urology workup revealed no pathology and 
particularly noted that the prostate was normal.  On 
examination for separation from service his blood pressure 
readings were normal and no urology pathology was found.  
(Hypertension is persistently high arterial blood pressure 
with suggested threshold levels starting at 140 mm/Hg 
systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  Hypertensive blood 
pressure readings are shown on an electrocardiogram study of 
January 1990 that demonstrated a blood pressure reading of 
140/94.  The veteran's private physician, in a statement 
dated in August 2005, shows that the veteran was diagnosed as 
having coronary artery disease in February 2005.  A treatment 
record dated in December 2002 shows evidence of beginning 
prostatism.  There is no evidence of record that the veteran 
now has or has ever had prostate cancer.  

The evidence does not show that the veteran has either heart 
disease or a prostate disorder as a result of service.  He 
did not manifest either disability during service and heart 
disease was not demonstrated within one year thereafter.  He 
has not manifested prostate cancer, which is the only 
prostate disorder that may be presumed as the result service 
in Vietnam from which exposure to the defoliant Agent Orange 
may be presumed.  As such, there is not credible evidence of 
record that provides a basis for the establishment of service 
connection.  Therefore, the claim must be denied.  


ORDER

Service connection for chronic heart disease is denied.  

Service connection for a chronic prostate disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


